Title: From John Adams to William Thompson, July 1789
From: Adams, John
To: Thompson, William



Sir
July 15 1789

I have received the letter you did me the honor to write me on the fifth of this month, and am the more earnest to give it an early answer, as from various circumstances. I have been prevented from answering that delivered by Colo: Tudor.
It is so rare of late to find a candidate for office, acknowledge the ease and independence of his circumstances, that your frankness in this particular was the more welcome and agreable. Distress in a man’s affairs, in the ordinary course of things, is so far from being a recommendation to public trust, that it ought to be an objection tho’ not a decisive obstruction to him. But in the present times, when there are so many ruined men and families, whose misfortunes have been clearly occasioned not by their own fault, but by the injustice and impolicy, of their country, and whose merits and public services have been considerable; the ordinary rule seems to be inverted. Nominations and appointments to office are however wholly out of my sphere. The Vice President has a constant and laborious service assigned him by the constitution, at the head of the Legislature, which consumes all his time, strength, and spirits; and leaves him no opportunity or capacity to collect the information, or to weigh the pretensions of candidates necessary to form these arrangements, or even to give advice concerning them, except perhaps in a few instances more particularly and personally known to him. These duties are by the constitution, wisely and virtuously assigned to the first executive Magistrate, and to him therefore must your application as well as all others be made.
I am &
John Adams